Citation Nr: 1644799	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  08-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The appellant served in the U. S. Army Reserves between July 2000 and January 2006.  He was determined to be medically unfit for retention due to ulcerative colitis and herniated lumbar disc.  The appellant had verified active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) from August 12, 2001 to August 15, 2001, December 20, 2002 to December 22, 2002, November 30, 2003 to December 12, 2003, and from December 16, 2003 to December 19, 2003. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2007 rating decision of the VA Regional Office in St. Petersburg, Florida.  That decision denied service connection for degenerative disc disease of the lumbar spine and also denied service connection for ulcerative colitis. 

The appellant was afforded a personal hearing at the RO in July 2008 before a Veteran's Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.   As that Veteran's Law Judge is no longer employed by the Board, the appellant was afforded an opportunity to have the claim heard before a new Veteran's Law Judge and a notification of this was sent to the appellant in September 2016.  The appellant was given 30 days to respond or forego such opportunity.  As the appellant did not respond within the time frame allowed, the Board presumes that the appellant does not desire an additional hearing and the claim shall proceed with adjudication accordingly.  

The Board additionally notes that, although the September 2016 notice letter appears to have been sent to the appellant's former address, as he submitted a change of address to a new address in July 2016, the letter was also courtesy copied to the appellant's representative.  Due to the fact that the appellant's representative has been exclusively communicating with VA on behalf of her client, it is presumed that, to the extent that the notification letter did not reach the appellant directly, he would have still been apprised of the opportunity for a new hearing via his representative.  Additionally, as it has now been over 60 days as of the date of this writing, the Board finds that the appellant's representative would have had more than ample time to communicate any desires for a new hearing on behalf of her client.  Accordingly, the Board finds that such notice was proper and adjudication shall proceed accordingly.

In January 2009, the Board denied the appellant's claim.  He appealed the denial of service connection for degenerative disc disease of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in a May 2009 Joint Motion for Remand.  In March 2010, the Board issued a decision which again denied the claim on appeal.  The appellant appealed that decision to the Court.  In a March 2012 Memorandum Decision, the Court vacated the Board's March 2010 decision and remanded the matter to the Board for readjudication.

This claim was previously before the Board in July 2013, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2012 memorandum decision, the Court vacated the March 2010 Board decision and remanded the claim on appeal for readjudication.  The basis for this Order was, essentially, because VA had not fulfilled its duty to assist by failing to make an attempt to obtain relevant Federal payroll records identified by the appellant.  Specifically, the Court found that the Board had not adequately explained why the duty to assist had been fulfilled, given VA's failure to make any attempts to obtain payroll records from December 2000, which the Veteran claimed would demonstrate he was on ACDUTRA or INACDUTRA at the time of his alleged back injury.  

In July 2013, the Board remanded the Veteran's claim to obtain such records.  On October 2014, the RO submitted a request to the Defense Finance and Accounting Service, Military Pay Operations to obtain copies of the appellant's Leave and Earnings Statements (LESs) or copies of payroll records showing the Veteran for active duty time (July 2000 to January 2006) if available.  Verification of all periods of service was also requested, with a showing of which dates are active duty and which are active duty for training if available.  A negative response was also requested if the agency did not have the requested records in its position.

A review of the claims file reveals that the RO never received a response from the Defense Finance and Accounting Service.  Therefore, it is still undetermined whether the Veteran's payroll records may be available or not.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, because the appellant has previously submitted a January 2010 statement from his primary care physician opining that his currently diagnosed degenerative disc disease of the lumbar spine was caused by a slipped disc injury incurred at a December 2000 Army Reserves drill weekend, it is of great importance to determine whether the appellant was actually in an ACDUTRA status at that time.  Such payroll records are necessary because they have not been previously associated with the claims file.  As such, it is necessary to obtain a definitive finding regarding the existence availability of such records.  Accordingly, the appellant's claim should be returned to the RO so that it may follow up on its request to the appropriate records custodian to ensure that the directives of the previous remand are met.

Additionally, the Board notes that the appellant's representative submitted a statement in July 2014 indicating that verification of the appellant's ACDUTRA status in December 2001 may also be able to be shown in alternative records.  In particular, the representative indicated that the fact that the appellant was not paid for this ACDUTRA, but was earning Continued Medical Education (CME) credits while he was on the drill weekend in question in December 2000.  Therefore to the extent that the RO carries out its duty to assist in this matter, the Board finds that the RO should also conduct a search for evidence of earned CME credits in addition to payroll records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate Federal or service department office, and obtain copies of all payroll records related to the appellant's service in the U.S. Army Reserves from July 2000 to January 2006. Additionally, the RO should also conduct a search for evidence of earned Continued Medical Education (CME) credits for the time period from July 2000 to January 2006. 

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




